Although I concur in the judgment of affirmance, a further explanation of the polygraph issues is necessary, though I essentially agree with the discussion in the majority opinion concerning the first two assignments of error.
By the third assignment of error, defendant contends that the trial court erred in admitting the polygrams from the lie detector test taken by defendant and in admitting Officer Cummins' testimony with reference thereto.
While an objection was made to the admission of the polygrams, the testimony was admitted without objection. Furthermore, prior to the administering of the polygraph test, defendant consented thereto and expressly agreed that the results of the test including the complete testimony of the person administering the test could be offered and received as evidence at the trial. Under similar circumstances, *Page 247 
this court held in State v. Manning, Court of Appeals for Franklin County, No. 72AP-79, April 3, 1973, that there is no prejudicial error in the admitting into evidence of a lie detector test taken by a defendant in a criminal case where the defendant does not object to such admission, and has expressly stipulated that the test can be admitted in evidence.
However, we indicated in Manning that such tests are ordinarily not admissible into evidence. In fact, the courts of this country almost universally hold that lie detector tests are not competent evidence and thus are inadmissible. See Annotation, 23 A. L. R. 2d 1306.
There are those who urge that lie detector tests be admitted into evidence at least on a limited basis. In McCormick, Evidence, page 100, it is stated: "These devices offer interesting possibilities for the appraisal of the credibility of testimony — possibilities which have been widely realized in out-of-court investigations, and which may to some extent in the future be directly utilized by the courts." McCormick further states, at pages 372-373:
"In the light of these findings, it is believed that the courts' wholesale exclusion of lie-detector test-results, for want of scientific acceptance and proved reliability, is not supported by the facts. Many courts can easily recede from this position, in a case where the foregoing facts as to acceptance and reliability are adequately proven by the expert himself as a foundation for his testimony giving the test-results. * * *
"It is believed that the courts should meet the need for this new resource for fact-finding and minimize the dangers, by substituting for the rule of exclusion a standard of discretion, and by holding accordingly that the judge may in his discretion admit expert testimony giving the results of a test of an accused or other witness, offered by the state or the accused or by a civil party when the judge finds (a) that the expert is highly trained and experienced, and (b) that the probative value outweighs the danger of prejudice, confusion and waste of time."
At the present time, I see no reason to recede from the *Page 248 
almost universal holdings of courts that lie detector results are inadmissible. Such a determination should be undertaken in evaluating and adopting rules of evidence rather than on a case-by-case basis by the courts.
However, even if we were to find that lie detector tests can in some instances be properly admitted into evidence without an agreement therefor, a basic limitation must be placed thereon. At the very most, a lie detector test only tends to indicate whether or not the person examined is truthfully answering a question. Since this is the case, the only possible proper use of a lie detector test would be for impeachment purposes.
Therefore, even if lie detector tests were admissible in evidence, their only purpose would be as an aid in testing the credibility of a witness. Accordingly, evidence of a lie detector test could not be considered as substantive evidence of the guilt or innocence of a defendant in a criminal case. Such evidence of a lie detector test taken by a defendant in a criminal case would be admissible only for the impeachment of testimony by the defendant if he chose to testify. Such test would not be admissible if the defendant did not testify and would not be admissible as part of the prosecution's case to prove the guilt of the defendant.
Furthermore, the basic portion of the lie detector testimony is the conclusions of the person administering the test, from his interpretation, as to whether or not the witness is telling the truth. This obviously invades the province of the jury upon the issue of credibility. Unlimited use of lie detector tests would tend to lead to trial by lie detector test rather than trial by jury, which the Constitution provides shall be inviolate.
On the other hand, the admission of the actual results of the test without the opinion of the person administering it, but with an explanation of what various reactions tend to indicate, might serve as an aid to the jury in determining credibility. Accordingly, there can be no prejudice, from the admission into evidence of the polygrams, that was not already created by the testimony concerning the lie detector test. *Page 249 
It is my conclusion, under the present state of the law, that the admission into evidence of the results of a lie detector test administered to a defendant in a criminal case tends to constitute an invasion of the constitutional right to trial by jury. However, the right to trial by jury can be waived. To the extent that the admission of the lie detector test results constituted an invasion of any of defendant's constitutional rights, including that of trial by jury, such rights were waived in this case by the stipulation.
The fourth assignment of error presents a slightly different problem. The trial court, over objection of defendant's counsel, permitted evidence concerning the results of a lie detector test administered to one of the witnesses testifying against defendant.
As pointed out in the majority opinion, the first reference to this lie detector test was made in the cross-examination of the person who administered the test. The majority concludes that this opened the door for the admission into evidence of the results of the test upon redirect examination. This principle is sometimes referred to as the curative admissibility rule.
This doctrine is usually applied in situations where one party offers evidence which is inadmissible and the trial court overrules an objection interposed thereto; the other party is then permitted to introduce similarly inadmissible evidence to combat the prejudice created by the original inadmissible evidence.
In this case, the prosecutor did not object to the introduction of the inadmissible evidence by defendant. A party cannot, however, sit back, permit inadmissible evidence to be admitted without objection, and then take advantage of the situation to introduce inadmissible evidence much more prejudicial in nature.
In this instance, however, the evidence elicited by defense counsel on cross-examination tended to give the jury the impression that the lie detector test given to the prosecution witness indicated that she was not telling the truth. SeeState v. Smith (1960), 113 Ohio App. 461. Under such circumstances, the state should be given the opportunity *Page 250 
to correct such an erroneous impression of the jury. It could also be argued, however, that because of the failure of defense counsel to ask what the results of the test were, the jury would be more likely to be given the impression that the lie detector test indicated the witness was telling the truth.
However, the determination of whether the inadmissible evidence is sufficiently prejudicial to the other party as to permit such other party to combat it by equally inadmissible evidence, lies within the sound discretion of the trial judge. Here there was no abuse of that discretion.